Citation Nr: 9918678	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of left eye 
cataract surgery.  



REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The case was previously before the Board in November 1997, 
when it was Remanded for clarification of a medical opinion.  
The requested development was completed.  

The Board obtained a medical opinion from the Chief of the 
Ophthalmology Section at a VA Medical Center.  Copies of the 
opinion were sent to the veteran and representative.  The 
veteran did not make a timely response.  The representative 
responded that it had nothing further to add.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent evidence that the veteran has an 
additional left eye vision disability, or aggravation of an 
existing disability, as the result of VA hospitalization, 
medical or surgical treatment.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of left eye 
cataract surgery.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 1151

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), the United 
States Court of Appeals for Veterans Claims (the Court) 
invalidated 38 C.F.R. § 3.358 (c)(3) (1990), one of the 
enabling regulations under 38 U.S.C.A. § 1151 (formerly 38 
U.S.C.A. § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The Court's decision was 
appealed to both the United States Court of Appeals for the 
Federal Circuit and the Supreme Court.  Both affirmed the 
decision.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of VA (the Secretary) sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358.

The provisions of 38 U.S.C.A. § 1151 (West 1991) provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (1998) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
provisions of 38 C.F.R. § 3.358(b)(2) (1998) provide that 
compensation is not warranted for the continuance or natural 
progress of a disease or injury and 38 C.F.R. § 3.358(c)(3) 
(1998) now provides that compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran or, in appropriate cases, the 
veteran's representative.  The necessary consequences are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  See id.  

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, and VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.  

During the pendency of the instant appeal, 38 U.S.C. § 1151 
was amended, effective October 1996.  The amendment 
reinstituted a requirement of fault for recovery under the 
provisions of 38 U.S.C.A. § 1151.  In Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), the Court held that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless the law or regulations provide 
otherwise.  Here, it is clear that the version of the law 
prior to the recent amendment is more favorable since it does 
not require an element of fault on the part of VA, and thus 
this version will be applied.  

The Board must note that regardless of Karnas, in a precedent 
opinion dated December 31, 1997, the Acting General Counsel 
of VA concluded that the term "all claims for benefits under 
38 U.S.C. § 1151, which governs benefits for persons disabled 
by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 
40-97 (December 31, 1997).  The appellant's claims for 
compensation under 38 U.S.C.A. § 1151 were filed in March 
1995 and thus, as stated above, will be considered under the 
law and regulation that do not require fault on behalf of VA.

Well Grounded Claim

Prior to reaching a determination on the merits of the claim, 
the Board notes that 38 U.S.C.A. § 5107(a) requires that a 
well-grounded claim be submitted.  In making a claim, the 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well- 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Considering compensation under § 1151 differs from that of a 
claim for service connection in that the veteran is not 
alleging that the current disability was incurred or 
aggravated in service.  Rather, the veteran is alleging that 
he incurred a disability from VA hospitalization or medical 
or surgical treatment at a VA facility which caused or 
aggravated an injury.  Regardless of the difference, the 
veteran would need to show incurrence or aggravation of a 
disability from VA hospitalization or medical or surgical 
treatment at a VA facility and a medical nexus between the 
current disability and the VA hospitalization or medical or 
surgical treatment at a VA facility.  It must be noted that 
lay testimony can be used to make a claim well grounded in 
some cases.  However, an issue of whether VA hospitalization 
or medical or surgical treatment at a VA facility caused or 
aggravated an injury presents a medical question which 
requires a response from a medical professional with 
sufficient training and experience to provide a competent 
opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  A claim under Section 1151 would need competent 
medical evidence of a nexus between the disability and the VA 
treatment for the claim to be well grounded.  See Ross v. 
Derwinski, 3 Vet. App. 141 (1992); Boeck v. Brown, 6 Vet. 
App. 14 (1993).  

In this case, the appellant contends that his loss of vision 
in the left eye is the result of cataract surgery performed 
in October 1991 at a VA Medical Center (VAMC).  The veteran's 
claim was not accompanied by any supporting evidence and 
therefore falls short of the statutory requirement for a 
well-grounded claim.  See Ross.  

Background

VA clinical notes of September 1991 show the veteran 
complained of blurred vision.  Visual acuity was 20/50 on the 
right correctable to 20/40, and counts fingers at 6 inches on 
the left, correctable to 20/200.  There was 1+ injection of 
the conjunctiva of both eyes.  The macula was within normal 
limits.  There were cataracts, greater on the left than on 
the right.  

In October 1991, a cataract extraction with intraocular 
implant was performed on the left eye.  The operative report 
does not reflect the use of a laser or indicate any 
complications.  The hospital summary shows an uncomplicated 
extracapsular cataract extraction, from the left eye, with a 
lens implant.  

An ophthalmology note later in October 1991 discloses visual 
acuity of 20/100 correctable to 20/50.  There was no wound 
leak and it was the impression that the veteran was doing 
well.  

Follow-up notes showed the veteran continued to do well.  
Corrected visual acuity was 20/40 in November 1991.  The 
intraocular lens was central and clear.  There was a streaky 
posterior chamber.  

Corrected visual acuity was 20/50 in December 1991.  The 
posterior chamber was streaky.  The examiner indicated that 
the hazy/streaky posterior chamber was probably the cause of 
decreased visual acuity.  

Corrected visual acuity was 20/60 in January 1992.   A 
January 1992 consultation report shows that uncorrected left 
eye visual acuity was 20/80 and exposed surgical sutures were 
removed.  

A note dated in March 1992 shows the veteran had 2+ posterior 
chamber fibrosis in the left eye.  He was treated with bursts 
from a YAG (yttrium aluminum garnet) laser.  The result was a 
good opening in the posterior chamber, centrally.  

In April 1992, left eye visual acuity was 20/100, correctable 
to 20/25.  The posterior chamber was reported to have a good 
YAG opening.  

October 1992, clinical notes show that left eye visual acuity 
was 20/80, correctable to 20/25.  The lenses were stable and 
the impression was that the veteran was doing well.  

In May 1993, the veteran complained of a glaze over the left 
eye.  He was found to have blepharitis of both eyes; 
pseudophakia of the left eye and a cataract of the right eye.  
Corrected visual acuity was 20/40 on the right and 20/20 on 
the left.  

In August 1993, the veteran complained of blurry vision and a 
glaze over the left eye.  He acknowledged that he was 
supposed to wear glasses but did not.  He reported that the 
eye was sensitive to sunlight.  The examiner diagnosed 
blepharitis of the left eye.  

Blepharitis of the left eye was again diagnosed in September 
1993.  

In May 1994, it was reported that the blepharitis of the left 
eye had resolved.  Visual acuity was 20/100 correctable to 
20/30, on the left.  The maculas were within normal limits, 
bilaterally.  

In November 1994, the conjunctiva of the left eye was 
symptomatic.  Left eye visual acuity was 20/80 correctable to 
20/25.  

A January 1995 ophthalmology note shows that the veteran 
complained that the surgery had ruined his eye.  

George D. Rucker, M.D. examined the veteran for VA in August 
1995.  The report is of record and shows the left eye had 
macular distortion from posterior detachment.  The diagnosis 
was macula degeneration of the left eye.  

In a September 1995 letter, Dr. Rucker discussed his August 
1995 examination findings.  The veteran's best correctable 
vision was 20/80.  The left macula presented some wrinkling 
and distortion.  The discs had good optic color.  Blood 
vessels were open in each retina.  Both retinas were flat and 
showed no holes or tears.  There appeared to be an old 
posterior vitreous separation in the left eye.  It appeared 
that the visual acuity of 20/80 in the left eye was due to 
distortion and wrinkling of the macula or central retina, 
which appeared to be caused by a posterior vitreous 
separation.  The doctor explained that when a vitreous 
separates posteriorly, it gives less support to the central 
retinal macula and many times, the wrinkling effect is the 
end result.  Posterior vitreous separation could occur with 
or without cataract surgery and was generally due to the 
vitreous becoming more liquid over the years.  The doctor 
doubted very seriously that "the medication era" had 
anything to due with the condition.  

A February 1996 report from the VA ophthalmology clinic shows 
the veteran complained of poor visual acuity since surgery in 
October 1991.  He stated that sutures in the intraocular lens 
were too tight and caused a "pucker of some kind."  He had 
laser surgery on the left eye shortly after the cataract 
surgery.  He complained of black spots floating in the left 
eye.  The doctor reported that the central macula in the left 
eye looked good.  The YAG capsulotomy was well placed.  
Corrected visual acuity was 20/60.  

A progress note bearing a March 1996 date shows "ERM" in 
the macula of the left eye.  The diagnosis was decreased 
visual acuity secondary to "ERM" and refractive error. 

In a letter dated in January 1998, Dr. Rucker, reported that 
the veteran's visual acuity of only 20/80 in the left eye was 
due to distortion and wrinkling of the macula, which appeared 
to have been caused by posterior vitreous separation.  
Dr. Rucker did not know when the separation had occurred, he 
stated that it could occur with or without cataract surgery 
and was generally due to the vitreous becoming more liquid 
over the years.  He stated that there was a slightly 
increased incidence after opening the posterior capsule with 
a YAG laser.  The physician reiterated that vitreous 
separation can occur at any time and was basically due to the 
vitreous degenerating over the years.  "There is no way to 
know exactly at what point [the veteran's] vitreous 
separated."  

In a medical opinion dated in November 1998, David S. 
Hillman, M.D., Chief of a VA Medical Center Ophthalmology 
Section, discussed his review of the file.  It was noted that 
the veteran's claim of no visual problems before surgery was 
clearly contradicted by the chart.  The veteran underwent 
uncomplicated cataract surgery in October 1991, with 
subsequent YAG capsulotomy.  He had excellent restoration of 
vision.  Subsequent deterioration was attributed to macular 
pathology associated with vitreous separation/detachment.  
"Although there is a slight risk of this problem associated 
with cataract and YAG procedures, the vast majority of this 
condition is age related."  The doctor noted that the time 
course was not consistent with the veteran's contention, as 
he had excellent vision into 1994.  While it was "possible" 
that the cataract or laser procedures might have increased 
the chances of vitreous detachment, "it is much more likely 
that this is an age related process.  Also, the decreased 
vision would most likely occur within several months after 
the procedures if they were directly related."  The doctor 
also noted that the development of allergies related to 
surgery was not consistent with clinical practice.  

Analysis

Both Drs. Rucker and Hillman have agreed that, as a general 
principle, there is a possibility that surgery can contribute 
to the vitreous separation.  However, a complete reading of 
both opinions shows that such a possibility is essentially 
speculative in this case.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Neither physician has indicated that it is 
as likely as not that, in the veteran's case, decreased 
visual acuity is due to VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof.  
As there is no competent medical opinion indicating the claim 
is plausible, it is not well grounded and must be denied.  

This case turns on the connection between VA treatment and 
the later visual changes.  There are opinions on point, but 
they do not support the claim.  Dr. Hillman makes it clear 
that if the decreased vision was related to the VA surgery, 
it would have shown up within months and not approximately 2 
years later.  Dr. Rucker does not discuss the time factor.  
Both physicians agree that the veteran's advancing age is the 
most probable cause.  Dr. Rucker said, the vitreous 
separation was "basically due to the vitreous degenerating 
over the years."  Dr. Hillman specified that, "it is much 
more likely that this is an age related process."  Thus, the 
clear opinions from both doctors establish that the loss of 
visual acuity due to the vitreous separation is most probably 
the result of the veteran's advancing age and he does not 
have an additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  In accordance with 
38 U.S.C.A. § 5103 (West 1991), the rating decisions, 
statement of the case and supplemental statement of the case 
adequately informed the veteran of the lack of evidence to 
support his claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of left eye 
cataract surgery is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


